DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered. 
 
Response to Arguments
Applicant's arguments filed 09 August 2021 have been fully considered but they are not persuasive.

Claim rejections under 35 USC § 112(a)/112(b)
The remarks take the position that the amendments have overcome these issues.  The examiner disagrees as discussed herein below.

Claim rejections under 35 USC § 103
The examiner agrees that the combination of references fails to disclose “the circuitry configured to determine a percentage of thinning of the mass profile data based on the mass range designated by the information processing apparatus and resolution of a display of the mass profile and reduce the data amount by thinning the mass profile data at the determined percentage”.  However, upon further search and consideration, the claims have been found obvious as discussed herein below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “reduce a data amount of the mass profile data acquired…wherein the information processing apparatus is configured to designate a mass range of the mass profile to be displayed, and the circuitry is configured to determine a percentage of thinning of the mass profile data based on the mass range designated by the information processing apparatus and resolution of a display of the mass profile and reduce the data amount by thinning the mass profile data at the determined percentage”.  That is claim 1 now requires two reduction steps, however it 
Claim 1 further lacks written description for “wherein the information processing apparatus is configured to designate a mass range” because paragraph [0055] makes clear that the user designates the mass range.
Moreover, claim 1 lacks written description for “circuitry configured to determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, acquire mass profile data of the sample based on a result of analysis by the analyzer, reduce a data amount of the mass profile data acquired when the circuitry determines the information processing apparatus is connected to the wireless communicator, transmit the mass profile data having the reduced data amount to the information processing apparatus through the wireless communicator when the circuitry determines the information processing apparatus is connected to the wireless communicator, and transmit the mass profile data to the information processing apparatus through the wired communicator when the circuitry determines the information processing apparatus is connected to the wired communicator, wherein the information processing apparatus is configured to designate a mass range of the mass profile to be displayed, and the circuitry is configured to determine a percentage of thinning of the mass profile data based on the mass range designated by the information processing apparatus and resolution of a display of the mass profile and reduce the data amount
Specifically, claim 1 requires a circuitry to achieve a number of results such as acquisition, reduction, transmission and determination, however the specification does not describe how the claimed results are achieved.  The specification merely suggests that the results occur. For instance, in the reduction requirement claim 1 requires “the circuitry is configured to determine a percentage of thinning of the mass profile data based on the mass range designated by the information processing apparatus and resolution of a display of the mass profile and reduce the data amount by thinning the mass profile data at the determined percentage”.  However, there is no detail as to how a mass range and a resolution could be used for calculating a percentage thinning of the mass profile data.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification must explain how the claimed function is achieved. See MPEP 2161.01.  In the instant case, paragraphs [0010] and [0055] merely recite that the percentage of thinning is determined according to the mass range and resolution of the mass profile, however there is no disclosure as to how the circuitry would be programmed to achieve the claimed reduction using a mass range and resolution of the mass profile.  A mass range merely indicates the range upon which the mass spectrum is observed and the resolution indicates the width of the peaks.  These are properties of any mass spectrum. The specification is silent as to how these two particular properties are used to determine a percentage of thinning that is used to reduce the data.  Therefore, the specification fails to show possession of the claimed invention.  
Similarly, the specification is silent as to how the circuitry is configured to make the determination of a wired or wireless transmission and acquire/transmit the data.

Claims 4-12 and 16-24 lack written description by virtue of their dependencies on respective independent claims 1 and 13.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enabling disclosure for “circuitry configured to determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, acquire mass profile data of the sample based on reduce a data amount of the mass profile data acquired when the circuitry determines the information processing apparatus is connected to the wireless communicator, transmit the mass profile data having the reduced data amount to the information processing apparatus through the wireless communicator when the circuitry determines the information processing apparatus is connected to the wireless communicator, and transmit the mass profile data to the information processing apparatus through the wired communicator when the circuitry determines the information processing apparatus is connected to the wired communicator, wherein the information processing apparatus is configured to designate a mass range of the mass profile to be displayed, and the circuitry is configured to determine a percentage of thinning of the mass profile data based on the mass range designated by the information processing apparatus and resolution of a display of the mass profile and reduce the data amount by thinning the mass profile data at the determined percentage”.  
In addition to the discussion in the final action reiterated herein below claim 1 fails to meet the enablement requirement because the state of the prior art was disclosed as “Suppose the analysis system described in WO 2014/030434 A1 is configured to use a mass spectrometer. In this case, an information processing apparatus is required to give an operating instruction to a mass spectrometer at a high speed and in real time, and the mass spectrometer is required to transmit data to the information processing apparatus at a high speed and in real time. However, in the mass spectrometer, many types of control objects such as a vacuum gauge, a vacuum pump, an amplifier and a switch for voltage control, and a motor for a stage on which a and a large volume of data is produced at a high speed. Therefore, realistically, it is not easy to efficiently control the mass spectrometer by the information processing apparatus through the wireless LAN.” (paragraph [0004]).
The specification aside from suggesting that the data is reduced, compressed or thinned, the specification does not disclose how such thinning, reduction or compression is accomplished.  Since the level of one of ordinary skill in the art at the time of the invention was not to transmit the data through the wireless LAN because of its large volume, one of ordinary skill in the art is not given enough information as to how to make and use the device.
Specifically, the claimed circuitry is only functionally described without any discussion of how they are made and used.  Paragraph [0047] of the instant published application recites:
FIG. 2 is a diagram showing the configuration of the control device 130 of FIG. 1. FIG. 3 is a flow chart showing the algorithm of the control processing of the mass spectrometer 1 performed by the control device 130. As shown in FIG. 2, the control device 130 includes a connection determiner 131, an operation instructor 132, a data acquirer 133, a storage controller 134, a transmitter 135 and a data amount reducer 136 as functions.
	That is, figure 2 only shows the connection determiner, data acquirer, data amount reducer and transmitter as their functions.  While figure 3 is disclosed to be a flow chart showing the algorithm performed by the control device, there is no disclosure of any particular algorithm or program to facilitate the practical aspects of figure 3.  Thus the block diagram of figure 2 is not sufficient to show enabling disclosure of “a connection determiner”, “data acquirer”, “a data amount reducer” and “a transmitter” as breath of the claims covers any algorithm of a processor to perform the claimed functional steps, however no algorithm is disclosed to enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  For instance, the specification is silent as to how a mass range and resolution can be used to determine a thinning percentage to reduce the data.  The nature of the claimed invention is to determine which one of a wired communicator and a wireless communicator is connected to an information processing apparatus via “circuitry” and reducing data amount when a wireless connection is made, however the specification is notably silent as to how a “circuitry” determines whether a wired/wireless communicator is connected, nor how the data is acquired and reduced and transmitted.  For instance paragraph [0049] recites:
 “the connection determiner 131 detects the information processing apparatus 2 connected to the wired communicator 110 or the wireless communicator 120 (step S1). Further, the connection determiner 131 determines whether the information processing apparatus 2 detected in the step S1 is connected to the wired communicator 110 (step S2). When the information processing apparatus 2 is connected to the wired communicator 110, the connection determiner 131 proceeds to the step S3. On the other hand, when the information processing apparatus 2 is not connected to the wired communicator 110, that is, when the information processing apparatus 2 is connected to the wireless communicator 120, the connection determiner 131 proceeds to the step S8”.  
	The specification does not provide any detail as to how the connection is detected nor how the determination is made.  Indeed, since the circuitry performing a connection determination is a function of a controller algorithm ([0047]) and the connection determiner is necessary to determine whether the data should be reduced, it would require undue experimentation to design such an algorithm. Moreover, the specification is silent as to how the data is reduced except to suggest it is compressed.  The level of one of ordinary skill in the art is best described in WO 2014/030434 summarized in the background section of the instant invention.  However, in paragraph [0004] of the instant invention it notes that when applying the ‘434 to mass spectrometry, it is not easy to efficiently control the mass spectrometer by the information processing apparatus through the wireless LAN.  Indeed, the ‘434 publication is also silent with regards to any circuitry to provide a connection determination or circuitry to provide for data amount reduction, leaving one of ordinary skill in the art to determine an algorithm/program to perform the disclosed and claimed functional steps, which without any direction from the instant disclosure would amount to undue experimentation.  Moreover, since there is no direction provided by the instant specification as to how to create such an algorithm, such steps could not be readily ascertained without undue experimentation.  The examiner also notes the specification lacks any working examples of an algorithm or program that would enable one of ordinary skill in the art to create a circuitry with the claimed function of connection determination, data acquisition, data amount reduction and transmission as claimed.    Given the lack of working examples and the high degree of variability in computer programming, such an algorithm to provide circuitry for connection determination, data amount reduction and transmission as claimed would be unpredictable.
	MPEP 2164.06(a) recites: “It is common that doubt arises about enablement because information is missing about one or more essential claim elements or relationships between elements which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should 
	In the instant case, the specification is silent with regards to what constitutes the circuitry for connection determination, data acquisition, data amount reduction and transmission as claimed.
	Moreover, MPEP 2164.06(c)(I) recites “where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. ”
	In the instant case, there is no disclosed algorithm or program only a generic computer and generic functional steps taken by some undisclosed algorithm, thus fails to suggest how the computer could be properly programed to make the required calculation to reduce the data and to coordinate circuitry for the connection determination, data acquisition, data amount reduction and transmission in the proper timed sequence to perform the claimed and disclosed functions.  For instance, the circuitry for connection determination is only indicated by block 131 and the functional step of step 2 in figure 3.  However no precise steps/algorithm or program are disclosed for how the connection determiner detects or determines that a wired and/or wireless connector has been connected.  Similarly, the circuitry for performing data amount reduction is indicated at block 136 in figure 2 and the functional step reiterated at step 12 in figure 3, however there are no precise steps/algorithms/program that would amount to sufficient enabling disclosure as to how one of ordinary skill in the art could 
	Therefore claim 1 is non-enabled as required by 35 USC 112(a).
Claim 13 is commensurate in scope with claim 1 and therefore is non-enabled for the same reasons above.
Claims 4-12 and 16-24 are non-enabled by virtue of their dependencies on respective independent claims 1 and 13.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “reduce a data amount of the mass profile data acquired…wherein the information processing apparatus is configured to designate a mass range of the mass profile to be displayed, and the circuitry is configured to determine a percentage of thinning of the mass profile data based on the mass range designated by the information processing apparatus and resolution of a reduce the data amount by thinning the mass profile data at the determined percentage” because it is unclear whether the second reduction step is the same or different from the first reduction step.
Claim 1 is vague and indefinite for requiring “circuitry configured to determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, acquire mass profile data of the sample based on a result of analysis by the analyzer, reduce a data amount of the mass profile data acquired when the circuitry determines the information processing apparatus is connected to the wireless communicator, transmit the mass profile data having the reduced data amount to the information processing apparatus through the wireless communicator when the circuitry determines the information processing apparatus is connected to the wireless communicator, and transmit the mass profile data to the information processing apparatus through the wired communicator when the circuitry determines the information processing apparatus is connected to the wired communicator, wherein the information processing apparatus is configured to designate a mass range of the mass profile to be displayed, and the circuitry is configured to determine a percentage of thinning of the mass profile data based on the mass range designated by the information processing apparatus and resolution of a display of the mass profile and reduce the data amount by thinning the mass profile data at the determined percentage”.  Specifically, the specification fails to disclose the specific algorithm/program to facilitate the functional aspects of each element of the disclosed controller.  To wit, the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.  Accordingly the claim 1 is rejected for being 
Claim 13 is commensurate in scope with claim 1 and therefore is vague and indefinite for the same reasons above.
Claims 4-12 and 16-24 are vague and indefinite by virtue of their dependencies on respective independent claims 1 and 13.
Claim 6 is vague and indefinite for reciting wherein the PC and the mobile terminal display a same GUI because claim 4 requires the PC or mobile terminal.  Since claim 4 does not require both a PC and mobile terminal it is unclear how claim 6 can have both a PC and mobile terminal when only one or the other is claimed in claim 4.  
Claims 7-8 are vague and indefinite by virtue of their dependencies on claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 11-13 and 16 -18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US pgPub 2018/0047553) in view of Ng et al. (US pgPub 2006/0168351) and further in view of Awan et al. (Awan et al., “MS-.
Regarding claim 1, Richardson teaches a mass spectrometer (fig. 2, 200) comprising: 
a wired communicator (paragraph [0700] teaches pre-processing circuitry 206 may be directly connected (i.e. wired) to spectrometer 204, thus requiring a wired communicator) that connects wired communication to an information processing apparatus (controller 212 (interpreted to be information processing apparatus) which may include 206 and 208 see paragraph [0706]) configured to analyze a mass profile based on mass profile data of a sample (inherent to analysis of sample spectra by 208, part of 212 see paragraph [0706]); 
a wireless communicator ([0700], in order to connect 204 to 206 either directly or wirelessly, there must be both a communicator for a wireless communication and a wired communicator) that connects wireless communication to the information processing apparatus ([0700]);
 an analyzer (sampler 202 and spectrometer 204) comprising an ion source, an ion separation device and a detector and configured to carry out mass analysis of the sample ([0021, [0054], [0079]) based on an operating instruction given by the information processing apparatus (212, see paragraph [0703] 212 controls the operation of elements of system 200) 
circuitry configured to, acquire mass profile data of the sample based on a result of analysis by the analyzer ([0700], pre-processing circuitry 206 obtains sample spectra from sampling device 202 and spectrometer 204.  206 is part of 212 see paragraph 
wherein the information processing apparatus is configured to designate a mass range of the mass profile to be displayed (fig. 4, 410 and paragraph [0733]).
While Richardson teaches wireless communication and the mass profile data may be compressed ([0700]) differs from the claimed invention by not disclosing determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to.
However, Ng teaches circuitry to determines which one of the wired communicator and the wireless communicator the information processing apparatus is connected to, reduce a data amount of the data acquired by the data acquirer when the 
Ng modifies Richardson by suggesting determining whether a connection is made wired or wirelessly and when it is determined that the connection is made wirelessly, transmitting data compressed.
Since both inventions are directed towards the transmission of data either wired or wirelessly, it would have been obvious to one of ordinary skill in the art to have the determination of Ng made in the device of Richardson because it would allow for the reduction of data that needs to be transmitted wirelessly ([0044]), however when wired connection is established transmission of data is performed without compression thus improving the quality of the data ([0044]-[0045]).
Further, while Richardson teaches data reduction 414 including thresholding and peak detection of the windowed  part of the spectrum (i.e. designated mass range)  (see paragraphs [0735]-[0739]), Richardson fails to disclose the circuitry is configured to determine a percentage of thinning of the mass profile data based on the mass range designated by the information processing apparatus and resolution of a display of the mass profile and reduce the data amount by thinning the mass profile data at the determined percentage.
However, Awan et al. teach the circuitry is configured to determine a percentage of thinning of the mass profile data (page 1520, right column, last paragraph before section 3.1 teaches calculating weighted sampling rates wherein sampling rate is 
Awan et al. modifies the combined device by suggesting an algorithm to reduce data and increase throughput by spectral classification, peak quantization and weighted random sampling (see page 1520, left column, second to last paragraph).
Since both inventions are directed towards statistical methods of data reduction, it would have been obvious to one of ordinary skill in the art to apply the data reduction technique of Awan et al. to the combined device because it eliminates noisy peaks as well as peaks that do not contribute to peptide deduction before any peptide deduction is attempted at high speed (see results in abstract on first page).
Regarding claims 4 and 16, Richardson teaches wherein the information processing apparatus includes a PC or a mobile terminal ([0602]).
Regarding claims 5 and 17, Richardson in view of Ng teaches wherein the circuitry is configured to determine whether the information processing apparatus connected to the wired communicator or the wireless communicator is the PC or the 
Regarding claims 9, 18 and 21, Richardson teaches wherein the analyzer further includes an imager that produces image data by imaging  the sample (paragraph [1187]), the circuitry is configured to acquire the image data produced by the imager (as seen in figure 87).
While Richardson teaches reducing spectral data ([0700]) to reduce the amount of data during wireless transmission ([0700]), Richardson fails to disclose the circuitry is configured to reduce a data amount of the image data when the information processing apparatus is connected to the wireless communicator, and transmit the image data having the reduced data amount, to the information processing apparatus through the wireless communicator.  However, it would have been obvious to one of ordinary skill in the art to also reduce the imaging data so as to reduce the amount of data for transmission as in the case of compression of spectral data in paragraph [0700].
Regarding claim 11, Richardson teaches a mass spectrometry system, comprising: one or more information processing apparatuses that display a mass profile based on mass profile data of a sample and analyzes the mass profile data; and the mass spectrometer of claim 1 that is connected to the one or more information processing apparatuses by wired communication or wireless communication, performs mass analysis of the sample based on an operating instruction from one of the one or more information processing apparatuses, and transmits mass profile data of the 
Regarding claim 12, Richardson teaches wherein the connection between the mass spectrometer and the one or more information processing apparatuses is physically separated from an information processing apparatus outside of the mass spectrometry system ([0700]).
Claim 13 is commensurate in scope with claim 1 and thus obvious as discussed herein above.

Claims 10, 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US pgPub 2018/0047553) in view of Ng et al. (US pgPub 2006/0168351) and Geromanos et al. (US pgPub 2018/0144918).
Regarding claim 10, Richardson fails to disclose a connection component to which an operation unit that receives a user's operation and a display that displays the mass profile based on the mass profile data of the sample are connectable, wherein the analyzer carries out mass analysis of the sample based on the operation received by the operation unit, and the connection component supplies the mass profile data acquired by the circuitry to the display.
However, Geromanos et al. teach a connection component (fig. 15, 1538) to which an operation unit that receives a user's operation (inherent to a keyboard) and a display (1544) that displays the mass profile based on the mass profile data of the sample are connectable (display to a mass spectrometer inherently displays mass profile data), wherein the analyzer carries out mass analysis of the sample based on the 
Geromanos et al. modifies the combined device by suggesting a user interface.
Since both inventions are directed towards computer systems for mass spectrometers, it would have been obvious to one of ordinary skill in the art to have the user input and display of Geromanos in the combined device because it would allow for the user to control what data is displayed.
Regarding claims 19 and 22, the combined device in view of Geromanos teaches a connection component comprising a plurality of connection ports (nodes 182a-182n) configured to connect an operation unit and a display respectively such that the operation unit receives an operation instruction for the mass spectrometry analysis from 
Regarding claims 20 and 23, the combined device in view of Geromanos teaches wherein the wired communicator, the wireless communicator and the control device are included in a server ([0072]).
Claim 24 is a combination of claims 21 and 22, thus rejected as discussed herein above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881